Citation Nr: 0330436	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for migraine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1966 to November 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
migraine headaches and tinnitus.  

The Board notes that the veteran's claim for increased 
compensation based on individual unemployability was denied 
by rating action in January 2002.  That issue is not in 
appellate status because the veteran has not submitted a 
notice of disagreement.

In February 1996, the RO confirmed a 10 percent evaluation 
for lumbosacral strain.  The veteran submitted a notice of 
disagreement with this decision, and after the issuance of a 
statement of the case submitted a substantive appeal.  In 
January 1997, the RO granted a 40 percent evaluation for this 
disability.  At the time, 40 percent was the maximum 
schedular rating for lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  Neither the veteran, nor the 
record, appear to have raised the question of entitlement to 
an extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Accordingly, the grant of a 40 percent rating 
was a full grant of the benefit sought.


FINDING OF FACT

The veteran has tinnitus related to noise exposure in 
service.



CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  

Service connection will be grated for disability that results 
from disease or injury in service.  38 U.S.C.A. § 1110.  
Service connection may be established for a disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b) (2003).  

The evidence shows that the veteran served in an artillery 
unit.  He has reported that he developed progressive tinnitus 
after exposure to artillery noise.  He is competent to report 
his exposure to loud noise, and that he began to experience 
tinnitus following exposure to this noise.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The service medical records do not show any complaints of 
tinnitus.  Tinnitus was also not reported on the first VA 
examination conducted in January 1973.  However, the lack of 
such complaints could be explained by the veteran's report 
that his tinnitus only became severe in recent years.

The VA examiner conducting a March 2002 ear examination 
considered the veteran's history of noise exposure while 
serving with an artillery unit, and also noted the veteran's 
report that the tinnitus had been progressive.  The examiner 
concluded that the "the patient's history of tinnitus could 
definitely be related to his loud noise exposure in 
service."  While it might be possible to read the examiner's 
opinion as finding tinnitus only be history, and not as a 
current disability; such a reading would not be consistent 
with the fact that the examiner apparently accepted the 
veteran's reported history.  That history included current 
tinnitus.  There is no medical opinion to the contrary of the 
examiner's opinion, nor is there evidence that rebuts the 
veteran's report of in-service noise exposure.  

Accordingly the Board finds that the weight of the evidence 
is in favor of the grant of service connection for tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

On VA neurologic examination in April 2002, the veteran was 
given a diagnosis of sinusitis with mild migraine.  The 
examiner did not appear to have access to the claims folder 
and offered no opinion as to whether current migraine 
disorder was related to a disease or injury in service.  VA 
regulations provide that "f the [examination report] does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2003); see 38 C.F.R. 
§ 19.9 (2003).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

In a letter dated in March 22, 2003, Franklin Parisi, D.C., 
reported that he had been treating the veteran for headaches 
for six months.  Records of this treatment are not part of 
the claims folder.

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in a letter dated in February 2002.  The 
letters provided notice in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1) and limited the veteran's time for 
response to 60 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  After obtaining the veteran's consent, 
the RO should obtain all medical records 
from Franklin Parisi, D.C., with respect 
to treatment for headaches. 

3.  The RO should send the claims folder 
to the VA examiner who conducted the April 
2002 neurological disorders examination 
(D. Macpherson, MD).  The examiner should 
conduct a review of the claims file.  The 
examiner should acknowledge in the 
examination reports that the claims folder 
was reviewed.

The examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current migraine 
disorder is related to a disease or injury 
during active military service, to include 
complaints of frequent or severe headache 
in a February 1966 report of medical 
history, or surgical correction of a 
deviated septum, or treatment for colds 
and pharyngitis in service.  If the 
examiner is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, the examiner should 
so indicate.  Otherwise, the rationale for 
all opinions expressed and conclusions 
reached should be set forth.  

If examiner is not available, another 
physician at the VA medical center may 
furnish the requested opinion.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



